[Cite as State v. Gladman, 2014-Ohio-2554.]




                IN THE COURT OF APPEALS FOR CLARK COUNTY, OHIO

STATE OF OHIO                                           :

        Plaintiff-Appellee                              :        C.A. CASE NO.        2013 CA 99

v.                                                      :        T.C. NO.      12TRC12332

TERRY L. GLADMAN, II                                    :            (Criminal appeal from
                                                                      Municipal Court)
        Defendant-Appellant                             :

                                                        :

                                              ..........

                                              OPINION

                         Rendered on the         13th       day of          June       , 2014.

                                              ..........

MARC T. ROSS, Atty. Reg. No. 0070446, Prosecutor’s Office, 50 E. Columbia Street, 4th
Floor, Springfield, Ohio 45502
        Attorney for Plaintiff-Appellee

DAVID M. McNAMEE, Atty. Reg. No. 0068582, 2625 Commons Blvd., Suite A,
Beavercreek, Ohio 45430
      Attorney for Defendant-Appellant

                                              ..........

DONOVAN, J.

        {¶ 1}    Defendant-appellant Terry L. Gladman, II, appeals his conviction and

sentence for one count of operating a vehicle under the influence of alcohol (OVI), in
                                                                                           2

violation of R.C. 4511.19(A)(1)(a), a misdemeanor of the first degree. Gladman filed a

timely notice of appeal with this Court on November 15, 2013.

        {¶ 2}     The incident which gives rise to the instant appeal occurred on October 13,

2012, at approximately two a.m. when Sergeant Brad Barnhart of the Clark County Sheriff’s

Office observed a truck driven by Gladman merge onto East National Road in Clark County,

Ohio, from the vicinity of the Horseshoe Bar. While following behind, Sgt. Barnhart

observed the truck drive onto or cross over the white line on the edge of the road between

eight to ten times within a span of two miles. Sgt. Barnhart testified that he also observed

that Gladman turned on his turn signal for approximately ten seconds but never turned

anywhere.       Based on his observations, Sgt. Barnhart activated his overhead lights and

initiated a traffic stop of the truck.

        {¶ 3}     Upon approaching the truck and speaking with Gladman, Sgt. Barnhart

observed that his eyes were glassy, his speech was very slurred, and that he had a “moderate”

odor of alcohol about his person. Sgt. Barnhart asked for Gladman’s license, registration,

and proof of insurance. Gladman, however, only provided Sgt. Barnhart with his driver’s

license. Sgt. Barnhart testified that Gladman did not attempt to locate his registration or

proof of insurance. Sgt. Barnhart asked Gladman if he had been drinking. Gladman

admitted to drinking three beers in the last hour at the Horseshoe Bar.

        {¶ 4}     Before asking Gladman to exit the vehicle, Sgt. Barnhart directed him to

recite the alphabet from the letter “D” to the letter “R,” but Gladman was unable to do so.

Sgt. Barnhart ordered Gladman out of the truck in order to submit to field sobriety tests.

Sgt. Barnhart testified that when he got out of the truck, Gladman was unsteady on his feet
                                                                                              3

and his gait was “wobbly” as he walked to the area where the field sobriety tests were to be

administered. Sgt. Barnhart administered the horizontal gaze nystagmus (HGN) test, the

one-leg stand test, and the walk and turn test. Gladman failed all three field sobriety tests.

We note that during the one-leg stand test, Gladman stated to Sgt. Barnhart, “We both know

I can’t do this test.”

        {¶ 5}    Sgt. Barnhart subsequently arrested Gladman and transported him to the

Clark County Jail. At the jail, Sgt. Barnhart asked Gladman if he would consent to a

breathalyzer exam. Gladman submitted to the exam, and he registered two times. The

machine, an Intoxylizer 8000, obtained valid readings from both tests and reported the lower

of the two readings as indicative of Gladman’s alcohol level. Specifically, Gladman’s

blood alcohol level measured .149 grams of alcohol per 210 liters of breath.

        {¶ 6}    Gladman was charged with operating a vehicle under the influence of

alcohol, in violation of R.C. 4511.19(A)(1)(a); operating a vehicle with a prohibited

concentration of alcohol, in violation of R.C. 4511.19(A)(1)(d); and a marked lane violation,

pursuant to R.C. 4511.33. At his arraignment on October 16, 2012, Gladman pled not

guilty. Gladman filed a motion to suppress all of the evidence as it related to his initial stop

and subsequent arrest. Gladman also argued that the results of the breathalyzer exam

should be suppressed because the correct procedures were not followed regarding

administration of the test.

        {¶ 7}    A hearing was held on Gladman’s motion to suppress on April 16, 2013. In

a judgment entry filed on June 12, 2013, the trial court overruled Gladman’s motion to

suppress. Gladman subsequently pled no contest to one count of OVI, in violation of R.C.
                                                                                             4

4511.19(A)(1)(a), and the remaining charges were dismissed.           The trial court found

Gladman guilty and sentenced him to three days in jail. The trial court also fined Gladman

$375.00 and court costs, suspended his driver’s license for one year, and ordered him to

attend a weekend intervention program for which he would receive credit for the three days

of jail time he was ordered to serve.

       {¶ 8}    It is from this judgment that Gladman now appeals.

       {¶ 9}    Gladman’s first assignment of error is as follows:

       {¶ 10} “THE TRIAL COURT ERRED BY FAILING TO SUPPRESS ALL

EVIDENCE BECAUSE THE POLICE OFFICER DID NOT HAVE A REASONABLE,

ARTICULABLE SUSPICION APPELLANT WAS DRIVING UNDER THE INFLUENCE

OF ALCOHOL, THUS HAVING NO REASON TO DETAIN THE APPELLANT FOR

THE PURPOSE OF ADMINISTERING A FIELD SOBRIETY TEST AND SUBSEQUENT

BREATHALYZER TEST.”

       {¶ 11} In his first assignment, Gladman contends that the trial court erred when it

overruled his motion to suppress all of the evidence seized as a result of a traffic stop

conducted by Sgt. Barnhart. Specifically, Gladman argues that he had only committed de

minimis traffic violations that did not provide Sgt. Barnhart with a reasonable articulable

suspicion to initiate a traffic stop. Gladman also argues that there was little or no evidence

that he was driving while under the influence of alcohol.

       {¶ 12} In regards to a motion to suppress, “the trial court assumes the role of trier of

facts and is in the best position to resolve questions of fact and evaluate the credibility of

witnesses.” State v. Hopfer, 112 Ohio App.3d 521, 548, 679 N.E.2d 321 (2d Dist. 1996),
                                                                                            5

quoting State v. Venham, 96 Ohio App.3d 649, 653, 645 N.E.2d 831 (4th Dist.1994). The

court of appeals must accept the trial court’s findings of fact if they are supported by

competent, credible evidence in the record. State v. Isaac, 2d Dist. Montgomery No. 20662,

2005-Ohio-3733, citing State v. Retherford, 93 Ohio App.3d 586, 639 N.E.2d 498 (2d Dist.

1994). Accepting those facts as true, the appellate court must then determine, as a matter of

law and without deference to the trial court’s legal conclusion, whether the applicable legal

standard is satisfied. Id.

        {¶ 13} The Fourth Amendment to the United States Constitution and Section 14,

Article I of the Ohio Constitution protect individuals from unreasonable searches and

seizures. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). A traffic stop by

a law-enforcement officer must comply with the Fourth Amendment’s reasonableness

requirement. Whren v. United States, 517 U.S. 806, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996).



        {¶ 14} A police officer may stop and detain a motorist when he has a reasonable

and articulable suspicion that a motorist has committed, is committing, or is about to commit

any criminal offense, including a traffic offense, and no independent reasonable and

articulable suspicion of other criminal activity is required under Terry. State v. Stewart, 2d

Dist. Montgomery No. 19961, 2004-Ohio-1319, at ¶13; Dayton v. Erickson, 76 Ohio St.3d 3,

665 N.E.2d 1091 (1996). We determine the existence of reasonable suspicion by evaluating

the totality of the circumstances, considering those circumstances “through the eyes of the

reasonable and prudent police officer on the scene who must react to events as they unfold.”

State v. Heard, 2d Dist. Montgomery No. 19323, 2003-Ohio-1047.
[Cite as State v. Gladman, 2014-Ohio-2554.]
        {¶ 15} In support of his argument, Gladman cites to two cases from our district, to

wit: State v. Spillers, 2d Dist Darke No. 1504, 2000 WL 299550 (March 24, 2000); and State

v. Dixon, 2d Dist. Greene No. 2000-CA-30, 2000 WL 1760664 (December 1, 2000). In

those cases, we held that traffic violations of a de minimis nature are not sufficient, even

when combined with a slight odor of an alcoholic beverage and an admission of having

consumed “a couple” of beers, to support a reasonable and articulable suspicion of driving

under the influence. Id. In Spillers, we affirmed the trial court’s finding that the defendant’s

commission of de minimis marked-lane violations, coupled with the officer’s detection of a

“slight” odor of alcohol and defendant’s admission that he had a couple of beers, was

insufficient articulable suspicion to justify the defendant’s detention for field sobriety

testing. 2d Dist Darke No. 1504, 2000 WL 299550. In Dixon, the defendant was stopped

only because the officer thought he observed a window tint violation. 2d Dist. Greene No.

2000-CA-30, 2000 WL 1760664. No erratic driving was observed. Id. After the stop

occurred, the police officer noticed an “unspecified odor” of alcohol about defendant’s

person, and the defendant admitted to consuming “one or two” beers over an unknown time

span. Id. These cases are factually distinguishable from the case at bar.

        {¶ 16} In State v. Clark, 2d Dist. Darke No. 1733, 2009-Ohio-529, a police officer

observed the defendant drift across the right hand berm line twice before initiating a traffic

stop. After initiating the stop, the officer noticed a “medium” odor of alcohol emanating

from the defendant. The officer further testified that the defendant had bloodshot, glassy

eyes, his speech was slurred, and he was having trouble walking. We found that the officer

had a reasonable and articulable suspicion that the defendant had committed a marked lane

violation, in derogation of R.C. 4511.33, thereby justifying a traffic stop. The defendant’s
                                                                                           7

subsequent arrest for driving while under the influence was supported by the totality of the

circumstances.

       {¶ 17} Similar to the circumstances observed in Clark, Sgt. Barnhart observed

Gladman drive onto or cross over the white line on the edge of the road between eight to ten

times within a span of two miles. We note that Sgt. Barnhart observed the foregoing traffic

violations occur immediately after Gladman left the vicinity of a bar at approximately two

a.m. Sgt. Barnhart testified that he also observed that Gladman activated his turn signal for

approximately ten seconds but never turned anywhere. Based on his observations, Sgt.

Barnhart was clearly justified in initiating a traffic stop of Gladman’s vehicle.

       {¶ 18} Moreover, upon approaching the vehicle, Sgt. Barnhart observed that

Gladman’s eyes were glassy, his speech was very slurred, and that he had a “moderate” odor

of alcohol about his person. Sgt. Barnhart asked for Gladman’s license, registration, and

proof of insurance.     Gladman, however, only provided Sgt. Barnhart with his driver’s

license. Sgt. Barnhart testified that Gladman did not attempt to locate his registration or

proof of insurance. Significantly, Sgt. Barnhart asked Gladman if he had been drinking, and

he admitted to drinking three beers in the last hour at the Horseshoe Bar. In light of the

foregoing, Sgt. Barnhart had sufficient indicia of Gladman’s intoxication to establish a

reasonable, articulable suspicion to detain him for field sobriety tests. We also note that

Gladman failed all three field sobriety tests administered by Sgt. Barnhart, thereby further

justifying his arrest for OVI.

       {¶ 19} Gladman’s first assignment of error is overruled.

       {¶ 20} Gladman’s second and final assignment of error is as follows:
[Cite as State v. Gladman, 2014-Ohio-2554.]
        {¶ 21} “THE TRIAL COURT ERRED BY FAILING TO SUPPRESS THE

RESULTS OF THE BREATHALYZER TEST AS IT WAS NOT ADMINISTERED

PROPERLY.”

        {¶ 22} In his final assignment, Gladman argues that the evidence adduced at the

suppression hearing established that Sgt. Barnhart administered the breathalyzer test

improperly. Thus, Gladman asserts that the results of the test should have been suppressed.

        {¶ 23} We note that Gladman pled no contest to OVI, in violation of R.C.

4511.19(A)(1)(a), which prohibits a person from driving a vehicle “under the influence of

alcohol, a drug of abuse, or a combination of them.” The charge for marked lanes violation

and the charge for OVI with a prohibited concentration of alcohol, in violation of R.C.

4511.19(A)(1)(d), were dismissed.

        {¶ 24} A conviction under R.C. 4511.19(A)(1)(a) focuses on the conduct of the

defendant and observations of the arresting officers, rather than the results of a chemical test

or breathalyzer exam as does R.C. 4511.19(A)(1)(d). Accordingly, Gladman’s arguments

regarding the admissibility of the results of the breathalyzer exam are completely irrelevant

to his conviction for violating R.C. 4511.19(A)(1)(a). By pleading no contest to R.C.

4511.19(A)(1)(a), Gladman admitted the truth of the facts substantiating the elements of that

charge. The facts supporting the charge include Gladman’s impaired driving, his glassy

eyes, his slurred speech, his difficulty walking, and his inability to pass any of the field

sobriety tests administered by Sgt. Barnhart. The results of the breath test are not necessary

or required to sustain the trial court’s finding of guilt after Gladman’s no contest plea to a

violation of R.C. 4511.19(A)(1)(a). Thus, any issues regarding the admissibility of the

results of the breathalyzer exam are moot.
[Cite as State v. Gladman, 2014-Ohio-2554.]
        {¶ 25} Gladman’s second assignment of error is overruled.

        {¶ 26} Both of Gladman’s assignments of error having been overruled, the

judgment of the trial court is affirmed.

                                              ..........

FROELICH, P.J. and HALL, J., concur.

Copies mailed to:

Marc T. Ross
David M. McNamee
Hon. Denise L. Moody